 


110 HR 320 IH: For the relief of Geert Botzen.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS
1st Session
H. R. 320 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Ms. Lee introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Geert Botzen. 
 
 
1.Permanent resident status for geert botzen
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Geert Botzen shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.
(b)Adjustment of statusIf Geert Botzen enters the United States before the filing deadline specified in subsection (c), and is not inadmissible under paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act, he shall be considered to have entered and remained lawfully and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act as of the date of the enactment of this Act.
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act.
(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Geert Botzen, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 202(e) of such Act. 
 
